t c memo united_states tax_court salt point timber llc john b hood tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date stanton p geller and william c elliott jr for petitioner scott lyons for respondent memorandum findings_of_fact and opinion morrison judge the respondent referred to here as the irs issued a notice of final_partnership_administrative_adjustment for the taxable_year of salt point timber llc the notice disallowed a dollar_figure deduction that salt point timber had reported for the charitable_contribution of a conservation_easement the tax_matters_partner of salt point timber john hood timely filed a petition for a readjustment of partnership items under sec_6226 we have jurisdiction under sec_6226 we hold that no deduction is allowable because the conservation_easement is not a qualified_conservation_contribution as defined in sec_170 a defining characteristic of a qualified_conservation_contribution is that it is a contribution to a qualified_organization sec_170 the easement was initially contributed to a qualified_organization however the easement provides that if certain conditions are met the easement will be replaced by an easement encumbering an adjacent property the holder of the replacement easement is not required to be a qualified_organization see part a of the opinion below although hood argues that the possibility that the easement will be replaced is negligible we hold that the possibility is more than negligible see part b of the opinion below 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the appropriate times and all rule references are to the tax_court rules_of_practice and procedure 2salt point timber is a limited_liability_company whose principal_place_of_business when the petition was filed was south carolina therefore an appeal of our decision in this case would go to the u s court_of_appeals for the fourth circuit see sec_7482 unless the parties designate the court_of_appeals for another circuit see id para findings_of_fact in salt point timber bought a big_number acre plot of land in berkeley county south carolina this land will be referred to as the big_number acres on date salt point timber and the lord berkeley conservation trust hereinafter the lord berkeley trust executed a conservation_easement encumbering the big_number acres salt point timber received dollar_figure for the contribution of the easement the lord berkeley trust is a qualified_organization as that term is defined by sec_170 salt point timber had originally agreed to contribute the easement to another entity the trust for public land however this agreement was supplanted by subsequent agreements among salt point timber the trust for public land and the lord berkeley trust these agreements provided that salt point timber would instead contribute the easement to the lord berkeley trust on date the easement was recorded in berkeley county we describe below the relevant terms of the easement the parties to the easement were salt point timber as the grantor and the lord berkeley trust as the grantee provisions of the easement define the rights and obligations of the grantor the successors and assigns of the grantor and the grantee all references to parts in this opinion are to provisions of the easement unless otherwise indicated part states purpose it is the purpose of this easement to assure that the property will be retained forever predominantly in its natural scenic and open space condition for conservation_purpose and to prevent any use of the property that will significantly and materially impair the conservation value of the property the term property is defined in the easement as the big_number acres part provides that the easement perpetually burdens the big_number acres and that the easement can be assigned only to an eligible donee perpetuity the burdens of this conservation_easement shall run with the land and shall be enforceable against the grantor and all future owners in perpetuity the benefits shall be in gross and assignable but only to an eligible donee as defined in sec_1_170a-14 sic as the section may be amended from time to time part also concerns the assignment of the easement assignment by grantee the benefits of this conservation_easement are collective and cannot be separated or divided the benefits of this conservation_easement shall not be voluntarily assignable by the grantee without the grantor’s consent in the event that grantee ceases to exist or exists but no longer as a tax exempt non-profit organization qualified under sec_501 and sec_170 of the internal_revenue_code_of_1986 as amended then the easement shall automatically become vested in a tax-exempt non- profit organization which is designated by the grantor and which assignee has experience in holding similar conservation easements part dollar_figure provides dollar_figure boundary line adjustments notwithstanding any provision to the contrary in the event that i any of the protected property is transferred to the owner of an adjacent property ii the adjacent property is encumbered by a comparable conservation_easement and iii the owner of the adjacent property and the holder of the conservation_easement agree to modify the conservation_easement on the adjacent property to encumber the transferred property by the adjacent property’s conservation_easement the parties agree to amend this easement to release the transferred property from this easement the term protected property which is used in part is not defined but there is no dispute that it means the same thing as the term property --ie the big_number acres part dollar_figure can be summarized as follows regardless of the other provisions of the easement if salt point timber transfers any part of the big_number acres to an owner of an adjacent property the adjacent property is encumbered by a comparable conservation_easement and the owner of the adjacent property and the holder of the adjacent easement agree to amend the terms of the adjacent easement to encumber the transferred portion of the big_number acres then the transferred portion of the big_number acres will be released from the original conservation_easement the easement does not define a comparable conservation_easement on date salt point timber timely filed its form_1065 u s return of partnership income for the tax_year it reported a dollar_figure deduction for the contribution of the easement that amount is equal to the dollar_figure appraised value of the easement minus the dollar_figure cash received by salt point timber on date the irs issued the notice of final_partnership_administrative_adjustment hood filed the petition a trial was held in columbia south carolina burden_of_proof opinion the petitioner ordinarily has the burden_of_proof rule a 290_us_111 in this case the petitioner is hood the burden_of_proof is imposed on the irs if the conditions of sec_7491 are met the record does not show nor does hood contend that these conditions are met therefore hood bears the burden_of_proof law and regulations sec_170 provides that t here shall be allowed as a deduction any charitable_contribution sec_170 generally bars a deduction for the charitable_contribution of a partial interest in property--ie an interest in property which consists of less than the taxpayer’s entire_interest in such property there are exceptions to this general_rule for contributions of certain types of interests sec_170 as provided by sec_170 one of these types of interests is a qualified_conservation_contribution a qualified_conservation_contribution is defined by sec_170 in general --for purposes of subsection f b iii the term qualified_conservation_contribution means a contribution-- a of a qualified_real_property_interest b to a qualified_organization c exclusively for conservation purposes the term qualified_real_property_interest is defined by sec_170 qualified_real_property_interest --for purposes of this subsection the term qualified_real_property_interest means any of the following interests_in_real_property a the entire_interest of the donor other than a qualified_mineral_interest b a remainder_interest and c a restriction granted in perpetuity on the use which may be made of the real_property the term qualified_organization as the term is used in sec_170 is defined by sec_170 sec_170 provides qualified_organization --for purposes of paragraph the term qualified_organization means an organization which-- a is described in clause v or vi of subsection b a or b is described in sec_501 and-- i meets the requirements of sec_509 or ii meets the requirements of sec_509 and is controlled by an organization described in subparagraph a or in clause i of this subparagraph sec_170 refers to certain governmental units sec_170 refers to nongovernmental organizations that are created or organized exclusively for certain purposes religious charitable scientific literary educational amateur sporting and anti-cruelty that receive a substantial part of their support from government grants and contributions from the public whose net_earnings do not benefit a shareholder or individual and that do not lobby or intervene in political campaigns see sec_170 sec_501 refers to nongovernmental organizations that are organized and operated exclusively for certain purposes religious charitable scientific public-safety testing literary educational amateur sports and anti-cruelty whose net_earnings do not benefit any shareholder or individual and that do not lobby or intervene in political campaigns sec_509 refers to organizations that meet certain tests of financial support sec_509 refers to certain types of organizations that are operated or controlled by certain other types of organizations sec_1_170a-14 income_tax regs the transfer-by-donee regulation provides a deduction shall be allowed for a contribution under this section ie sec_1_170a-14 income_tax regs which defines a qualified_conservation_contribution only if in the instrument of conveyance the donor prohibits the donee from subsequently transferring the easement or in the case of a remainder_interest or the reservation of a qualified_mineral_interest the property whether or not for consideration unless the donee organization as a condition of the subsequent transfer requires that the conservation purposes which the contribution was originally intended to advance continue to be carried out moreover subsequent transfers must be restricted to organizations qualifying at the time of the subsequent transfer as an eligible donee under paragraph c of this section sec_1_170a-14 income_tax regs sets forth the requirements for an entity to be an eligible donee to be considered an eligible donee under this section an organization must be a qualified_organization have a commitment to protect the conservation purposes of the donation and have the resources to enforce the restrictions a conservation group organized or operated primarily or substantially for one of the conservation purposes specified in sec_170 will be considered to have the commitment required by the preceding sentence a qualified_organization need not set_aside funds to enforce the restrictions that are the subject of the contribution for purposes of this section the term qualified_organization means i a governmental_unit described in sec_170 ii an organization described in sec_170 iii a charitable_organization described in sec_501 that meets the public support_test of sec_509 iv a charitable_organization described in sec_501 that meets the requirements of sec_509 and is controlled by an organization described in paragraphs c i ii or iii of this section both sec_1_170a-14 income_tax regs and sec_170 define qualified_organization though these definitions are different in format they are substantively the same sec_1_170a-14 income_tax regs the extinguishment regulation provides if a subsequent unexpected change in the conditions surrounding the property that is the subject of a donation under this paragraph can make impossible or impractical the continued use of the property for conservation purposes the conservation_purpose can nonetheless be treated as protected in perpetuity if the restrictions are extinguished by judicial proceeding and all of the donee’s proceeds determined under paragraph g ii of this section from a subsequent sale_or_exchange of the property are used by the donee organization in a manner consistent with the conservation purposes of the original contribution sec_1_170a-14 income_tax regs the negligible-possibility regulation provides a deduction shall not be disallowed under sec_170 the provision excepting a qualified_conservation_contribution from the anti-partial-interest rule_of sec_170 merely because the interest which passes to or is vested in the donee organization may be defeated by the performance of some act or the happening of some event if on the date of the gift it appears that the possibility that such act or event will occur is so remote as to be negligible positions of the parties hood the tax_matters_partner of salt point timber asserts that the contribution of the easement is deductible because it is a qualified_conservation_contribution under sec_170 in particular he contends that the easement is a qualified_real_property_interest because the easement is an interest_in_real_property that is in the words of sec_170 a restriction granted in perpetuity on the use of which may be made of the real_property the irs makes several arguments why the easement is not a qualified_conservation_contribution we discuss two of them first the irs contends that part dollar_figure of the easement permits the original easement to be replaced by an easement held by an entity that is not a qualified_organization second the irs argues that part dollar_figure allows the big_number acres to be released from the original easement without the extinguishment regulation’s being satisfied hood argues that part dollar_figure requires that the replacement easement be held by a qualified_organization further hood argues that the possibility of the easement’s being replaced under part dollar_figure is negligible and therefore should not cause the easement to fall outside the definition of a qualified_conservation_contribution after the parties filed their briefs the court ordered them to submit memoranda addressing the effect of the transfer-by-donee regulation in the irs’s view the replacement of the original easement with an easement on an adjacent property under part dollar_figure is not a transfer of the original easement see sec_1_170a-14 income_tax regs rather the irs contends part dollar_figure is a mechanism whereby the original easement would be extinguished and replaced with a new easement hood also does not contend that the replacement of the easement under part dollar_figure should be considered a transfer of the original easement however he contends that part dollar_figure requires that the holder of a replacement easement be an eligible donee and hence a qualified_organization see sec_1_170a-14 income_tax regs analysis hood does not contend that if part dollar_figure of the easement permits the original easement to be replaced by an easement held by someone other than a qualified_organization and if there is a greater than negligible possibility of the original easement’s being replaced under part the easement can still be a qualified_conservation_contribution in other words hood essentially concedes that the easement is not a qualified_conservation_contribution if part dollar_figure permits the holder of a replacement easement to be an entity other than a qualified_organization and there is a non-negligible possibility that the easement will be replaced under part for reasons explained below we hold that part dollar_figure permits the holder of a replacement easement to be an entity other than a qualified_organization see part a of the opinion below and there is a non- negligible possibility that the easement will be replaced under part see part b of the opinion below therefore we conclude that the easement is not a qualified_conservation_contribution a part dollar_figure of the easement permits the holder of a replacement easement to be an entity other than a qualified_organization part dollar_figure of the easement contains no express condition that the holder of the replacement easement be a qualified_organization part dollar_figure has three express conditions that when satisfied require the parties to the easement to agree to replace the easement with the adjacent easement none of the conditions are that the holder of the adjacent easement be a qualified_organization hood argues that the lord berkeley trust has the power to veto the replacement of the easement under part dollar_figure and furthermore that the trust would use this power to prevent the original easement from being replaced by an easement held by an entity that is not a qualified_organization in our view part dollar_figure confers no such power upon the lord berkeley trust part dollar_figure provides that in the event that the three conditions are met the parties salt point timber and the lord berkeley trust agree to amend this easement to release the transferred property from this easement thus when the three conditions are met the lord berkeley trust is required by part dollar_figure to release the transferred portion of the big_number acres from the easement its duty to do so is mandatory not discretionary the third condition in part dollar_figure is that the owner of the adjacent property and the holder of the conservation_easement agree to modify the conservation_easement on the adjacent property to encumber the transferred property by the adjacent property’s conservation_easement as hood concedes in his opening brief the term holder of the conservation_easement refers to the holder of the conservation_easement on the adjacent property not the holder of the easement on the big_number acres--ie the lord berkeley trust thus the satisfaction of this condition does not require the lord berkeley trust’s consent hood argues that the south carolina conservation_easement act of s c code ann secs to defines the holder of a conservation_easement in such as way as to include only a qualified_organization the provision of the act to which hood refers is s c code ann sec it provides as used in this chapter unless the context otherwise requires conservation_easement means a nonpossessory interest of a holder in real_property imposing limitations or affirmative obligations the purposes of which include one or more of the following a retaining or protecting natural scenic or open-space aspects of real_property b ensuring the availability of real_property for agricultural forest recreational educational or open-space use c protecting natural_resources d maintaining or enhancing air or water quality e preserving the historical architectural archaeological or cultural aspects of real_property holder means a a governmental body empowered to hold an interest_in_real_property under the laws of this state or the united_states or b a charitable not-for-profit or educational corporation association or trust the purposes or powers of which include one or more of the purposes listed in subsection s c code ann sec defines a holder only for the purposes of this chapter ie chapter of title of the code of laws of south carolina that chapter is the south carolina conservation_easement act a set of laws that regulates conservation easements even if we assume the definition of a holder in s c code ann sec governs who can hold a replacement easement under part dollar_figure of the easement the word holder as defined by s c code ann sec is not restricted to a qualified_organization to be a qualified_organization as that term is defined by sec_170 a nongovernmental organization must be described in either sec_501 or sec_170 sec_170 both sec_501 and sec_170 impose requirements which are not satisfied by virtue of an organization’s being a holder under s c code ann sec for example sec_501 and sec_170 the latter through a cross-reference to sec_170 require that the organization refrain from lobbying or intervening in political campaigns see sec_170 c d the definition of a holder in s c code ann sec contains neither requirement next hood maintains that any easement not held by a qualified_organization would not be comparable to the original easement and hence not eligible to replace that easement under part dollar_figure of the easement in support of this contention hood contends that parts and of the easement--provisions which govern the assignment of the easement--show that the parties to the easement intended that a comparable conservation_easement under part dollar_figure could be held only by a qualified_organization we think the opposite is true part dollar_figure does not define the term comparable conservation_easement nor does it restrict who can hold a comparable conservation_easement its omission of any restriction regarding the type of entity that can hold the replacement easement suggests that there is no such restriction by contrast part provides that the easement can be assigned to an eligible donee and hence only to a qualified_organization because only a qualified_organization can be an eligible donee under sec_1_170a-14 income_tax regs an assignment of the easement under part is different from a replacement of the easement under part because the easement limits those who can be assigned the easement under part and does not limit who can hold a replacement easement under part we believe that no limitation was intended to be placed on the type of entity that can hold a replacement easement part provides that if the lord berkeley trust ceases to exist or qualify as an organization described in sec_501 and sec_170 then the easement will automatically pass to a tax exempt non-profit organization with experience in holding similar conservation easements part thus addresses what happens if the lord berkeley trust ceases to exist or ceases to be an organization qualifying under sec_501 and sec_170 it does not address what happens when the three conditions in part dollar_figure are satisfied because part limits the type of organization in which the easement will automatically vest if the lord berkeley trust goes out of existence or is disqualified and because part dollar_figure does not limit the holder of a replacement easement we believe that no limitation was intended to be placed on the type of entity that can hold a replacement easement we conclude that neither part nor part suggests that the holder of a replacement easement under part dollar_figure must be a qualified_organization there are other reasons we do not interpret the phrase comparable conservation_easement in part dollar_figure to refer only to an easement held by a qualified_organization first the reference to comparable easements is most naturally interpreted as a reference to the comparability of the terms of the easements not the owner of the easements furthermore even if one thinks that a comparable easement can be held only by an entity that is comparable to the lord berkeley trust it is difficult to say which of the lord berkeley trust’s qualities another entity must share to make the other entity its comparable the lord berkeley trust is described by the easement as a non-profit charitable corporation incorporated under the laws of south carolina whose address is highway moncks corner sc but the easement does not require the holder of a replacement easement to have some or all of these characteristics even if we assume that the easement requires the holder of a replacement easement to be a non-profit charitable corporation in keeping with the description of the lord berkeley trust that would not be the same thing as a qualified_organization had the parties to the easement intended a replacement easement to be held only by a qualified_organization they could have easily written such a restriction into part dollar_figure of the easement they did not do so if the parties to the easement expected the word comparable to incorporate such a specific requirement we do not think such an expectation was objectively reasonable b the possibility that the easement will be replaced under part dollar_figure of the easement is non-negligible hood argues that the possibility that the easement might be replaced under part dollar_figure of the easement is negligible and therefore should not result in the disallowance of the deduction hood relies on the negligible-possibility regulation sec_1_170a-14 income_tax regs interpreting that regulation the court has defined a negligible possibility as a chance which persons generally would disregard as so highly improbable that it might be ignored with reasonable safety in undertaking a serious business transaction 140_tc_377 quoting 95_tc_156 or stated differently a chance which every dictate of reason would justify an intelligent person in disregarding as so highly improbable and remote as to be lacking in reason and substance id pincite quoting briggs v commissioner 72_tc_647 hood has failed to adduce persuasive evidence that the three conditions for replacing the easement under part dollar_figure are so highly improbable or remote that they would be ignored nothing in the record indicates that salt point timber would be averse to transferring the big_number acres although the record does not reveal whether any land adjacent to the big_number acres is encumbered by conservation easements several properties close to but not adjacent to the big_number acres are encumbered by conservation easements these include properties that like the big_number acres are large landholdings in berkeley county with river frontage and wetland habitats when the trust for public land originally applied for a federal grant under the north american wetlands conservation act u s c secs supp ii that would have funded its acquisition of the conservation_easement the trust stated that it expected that the donation of the conservation_easement would encourage neighboring landowners to commit their properties to conservation in a domino-effect fashion state and local entities still encourage and subsidize the donation of conservation easements in this particular geographic area it is also significant that salt point timber and the lord berkeley trust bothered to put part dollar_figure in the easement in conclusion we find that the possibility that the easement would be replaced under part dollar_figure of the easement is more than negligible c other arguments the irs’s second argument that we described is that part dollar_figure of the easement permits the restrictions of the original easement on the big_number acres to be extinguished we need not reach the merits of this argument because part dollar_figure permits the easement to be replaced with an easement held by an organization other than a qualified_organization the possibility that the easement will be replaced under part dollar_figure is not negligible and hood does not argue that the easement is a qualified_conservation_contribution if circumstances and exist neither party contends that the replacement of the easement under part dollar_figure is a transfer of the easement by the donee under the transfer-by-donee regulation thus we do not consider the effect of that regulation conclusion we hold that the irs correctly disallowed the dollar_figure deduction for the donation of the conservation_easement to reflect the foregoing decision will be entered for respondent
